              Case 1:20-cv-02184-RDB Document 12 Filed 02/23/21 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                              *
LATASHA LOPER, on behalf of
minor C.D.,                                   *

          Plaintiff,                          *

               v.                             *       Civil Action No. RDB-20-2184

HOWARD COUNTY PUBLIC                          *
SCHOOLS SYSTEM,
                                              *
          Defendant.
                                              *

*         *         *    *     *       *      *       *     *       *      *      *      *

                                   MEMORANDUM ORDER

          On June 12, 2020, Plaintiff Latasha Loper (“Loper” or “Plaintiff”) brought this suit on

behalf of her son, C.D., in the Circuit Court for Howard County, Maryland against Defendant

Howard County Public Schools System (“HCPSS” or “Defendant”). See Case No. C-13-CV-

20-00473. On July 28, 2020, Defendant HCPSS filed a Notice of Removal, removing the case

to this Court pursuant to 28 U.S.C. §§ 1441 and 1446. (ECF No. 1.) Loper’s pro se Complaint

appears to allege discrimination in violation of Title VI of the Civil Rights Act of 1964, 42

U.S.C. § 2000d et seq.; a denial of a Free Appropriate Education (“FAPE”) in violation of the

Individuals with Disabilities Education Improvement Act (“IDEA”), 20 U.S.C. §§ 1400 et seq.,

and Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794; conspiracy against rights

in violation of 18 U.S.C. § 241; as well as other violations of federal and Maryland law. (ECF

No. 5.)


                                                  1
         Case 1:20-cv-02184-RDB Document 12 Filed 02/23/21 Page 2 of 5



       On July 28, 2020, Loper filed a Motion to Appoint Counsel (ECF No. 7), seeking

appointment of counsel due to her lack of resources and need to care for her children with

special needs. On August 3, 2020, Defendant HCPSS filed a Motion for More Definite

Statement (ECF No. 11), contending that Loper’s Complaint is so difficult to decipher that

HCPSS cannot reasonably prepare a response. The parties’ submissions have been reviewed

and no hearing is necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons that follow,

Plaintiff’s Motion to Appoint Counsel (ECF No. 7) is DENIED. Defendant’s Motion for

More Definite Statement (ECF No. 11) is GRANTED.

   A. Motion to Appoint Counsel under 28 U.S.C. § 1915(e)(1)

       A federal district court judge’s power to appoint counsel under 28 U.S.C. § 1915(e)(1)

is a discretionary one and may be considered where an indigent claimant presents exceptional

circumstances. See Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975); see also, Branch v. Cole, 686

F.2d 264, 266-67 (5th Cir. 1982). There is no absolute right to appointment of counsel; an

indigent claimant must present “exceptional circumstances.” See Miller v. Simmons, 814 F.2d

962, 966 (4th Cir. 1987). Exceptional circumstances exist where a “pro se litigant has a

colorable claim but lacks the capacity to present it.” See Whisenant v. Yuam, 739 F.2d 160, 163

(4th Cir. 1984), abrogated on other grounds by Mallard v. U.S. Dist. Ct., 490 U.S. 296, 298 (1989)

(holding that 28 U.S.C. § 1915 does not authorize compulsory appointment of counsel).

       In this case, Plaintiff Loper, on behalf of her minor son, C.D., asserts claims for

discrimination under federal law, including the Civil Rights Act of 1964, 42 U.S.C. § 2000d et

seq., as well as denial of FAPE under the IDEA, 20 U.S.C. §§ 1400 et seq., and Section 504 of

the Rehabilitation Act of 1973, 29 U.S.C. § 794. (ECF No. 7.) Upon careful consideration of


                                                2
         Case 1:20-cv-02184-RDB Document 12 Filed 02/23/21 Page 3 of 5



the filings by Plaintiff Loper, this Court finds that she has demonstrated the wherewithal to

either articulate the legal and factual basis of her claims herself or secure meaningful assistance

in doing so. See Stokes v. Matteo, No. RDB-11-3398, 2012 WL 5879131, at *3 (D. Md. Nov.

20, 2012). The issues pending before this Court are not unduly complicated, and there are no

exceptional circumstances that would warrant the appointment of an attorney to represent Ms.

Loper under § 1915(e)(1). See id.

   B. Motion for More Definite Statement

       On August 3, 2020, Defendant HCPSS filed a Motion for More Definite Statement

(ECF No. 11). Pursuant to Federal Rule of Civil Procedure 8(a)(2), “a pleading that states a

claim for relief must contain . . . a short and plain statement of the claim showing that the

pleader is entitled to relief.” Rule 12(e) provides, in relevant part:

       A party may move for a more definite statement of a pleading to which a
       responsive pleading is allowed but which is so vague or ambiguous that the party
       cannot reasonably prepare a response. The motion must be made before filing
       a responsive pleading and must point out the defects complained of and the
       details desired.

Reviewing Loper’s Complaint, this Court finds that it fails to meet the standards provided by

Rule 8(a) and Rule 12(e).

       This Court notes that Plaintiff Loper is a pro se litigant, and thus her pleadings are

accorded liberal construction. Hughes v. Rowe, 449 U.S. 5, 9-10 (1980). It is well settled that

the allegations of pro se plaintiffs are held “to less stringent standards than formal pleadings

drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). In light of this liberal standard

of review, a motion for more definite statement focuses on whether the responsive party has

“enough information to frame an adequate answer.” Stewart Title Guar. Co. v. Sanford Title Servs.,


                                                 3
         Case 1:20-cv-02184-RDB Document 12 Filed 02/23/21 Page 4 of 5



LLC, No. ELH-11-620, 2011 WL 1704808, at *3 (D. Md. May 4, 2011). Nevertheless, pro se

litigants such as Loper are still required to meet “certain minimal standards of pleading” and

“must adhere to the rudimentary dictates of civil procedure.” Holsey v. Collins, 90 F.R.D. 122,

128 (D. Md. 1981).

       Even liberally construing Loper’s Complaint, this Court concludes that the Complaint

is so vague and ambiguous that HCPSS cannot reasonably prepare a response to it. See Fed.

R. Civ. P. 12(e). The Complaint does not set forth allegations in numbered paragraphs, nor

set forth separate counts delineating the her claims. See Johnson v. I.R.S. Appeals Office, L-06-

350, 2006 WL 3802619, at *2 (D. Md. Oct. 30, 2006) (granting a motion for more definite

statement where the four-paragraph, single-spaced narrative filed as the complaint did not set

forth claims in numbered paragraphs and accepting numbered responses filed in brief as an

amended complaint). While it seems Loper believes that her son was mistreated by Defendant

Howard County Public Schools System, it is difficult to describe her claim in any more definite

terms given the disjointed and conclusory nature of her statements and sporadic references to

state and federal law. Asking HCPSS to file a response to this pleading would present “an

unjustifiable burden on [the Defendant] to determine the nature of the claims against [it] and

to speculate on what [its] defenses might be.” Holsey, 90 F.R.D. at 123-24.

       Pursuant to 12(e), this Court will grant Plaintiff Loper an opportunity to cure the

defects in the Complaint. However, Plaintiff is cautioned that this Court has the authority to

strike the Complaint if the Court’s order to provide a more definite statement is not obeyed.

See Poter v. AMS Serv., LLC, No. RWT-10-3252, 2011 WL 673780, at *2 (D. Md. Feb. 16, 2011)

(citing Fed. R. Civ. P. 12(e)). Should Loper fail to cure the defects in the Complaint, it may


                                               4
          Case 1:20-cv-02184-RDB Document 12 Filed 02/23/21 Page 5 of 5



be subject to dismissal under Federal Rule of Civil Procedure 12(b)(6), which allows the Court

to dismiss a complaint which does not contain “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Id. (citing Ashcroft v. Iqbal, 550 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007))).

                                         CONCLUSION

        For the above reasons, it is HEREBY ORDERED this 23rd Day of February, 2021

that:

    1. Plaintiff Loper’s Motion to Appoint Counsel (ECF No. 7) is DENIED;

    2. Defendant HCPSS’s Motion for More Definite Statement (ECF No. 11) is
       GRANTED;

    3. The Clerk of the Court shall transmit a copy of this Memorandum Order to counsel of
       record.




                                                                /s/
                                                      Richard D. Bennett
                                                      United States District Judge




                                                  5
